BOND, J.
— This case was tried below with the casé of Brinkerhoff v. Juden, 255 Mo. 698. The facts, principles of law, and parties respondent involved in the two cases are the same, the only difference being that the suits were brought by different plaintiffs and affect different tracts, of land. The two cases were argued and submitted together in this court, and for the reason given in Brinkerhoff v. Juden, the judgment in this case is also affirmed.
Lamm and Graves, JJ., concur; Woodson, P. Jexpresses his views in separate opinion in the Brinkerhoff case.